As filed with the Securities and Exchange Commission on May 20, 2011 1933 Act File No. 333-165300 1940 Act File No. 811-22394 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 2 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 3 [X] (Check appropriate box or boxes.) CHOU AMERICA MUTUAL FUNDS (Exact name of Registrant as Specified in Charter) c/o Atlantic Fund Services Three Canal Plaza, Suite 600 Portland, Maine 04101 Registrant’s Telephone Number, including Area Code: (207) 347-2088 Megan Hadley Koehler Atlantic Fund Services Three Canal Plaza, Suite 600 Portland, Maine 04101 Copy to: Francine J. Rosenberger K&L Gates LLP 1treet, NW Washington, D.C. 20006-1600 It is proposed that this filing will become effective: [X] immediately upon filing pursuant to Rule 485, paragraph (b)(1) [ ] on , pursuant to Rule 485, paragraph (b)(1) [ ] 60 days after filing pursuant to Rule 485, paragraph (a)(1) [ ] on , pursuant to Rule 485, paragraph (a)(1) [ ] 75 days after filing pursuant to Rule 485, paragraph (a)(2) [ ] on , pursuant to Rule 485, paragraph (a)(2) [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This PEA No. 2 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 1 to the Trust’s Registration Statement.  SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and that it has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Toronto and the Province of Ontario, Canada on May 20, 2011. CHOU AMERICA MUTUAL FUNDS By: /s/ FrancisChou Francis S.M. Chou President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated on May 20, 2011. (a) Principal Executive Officer /s/ Francis Chou Francis S.M. Chou Principal Executive Officer (b) Principal Financial Officer /s/ Michael J. McKeen Michael J. McKeen Principal Financial Officer (c) A majority of the Trustees Francis S.M. Chou, Trustee* David McLean, Trustee* Lily Pinarello, Trustee* By: /s/ Megan Hadley Koehler Megan Hadley Koehler As Attorney-in-fact * Pursuant to powers of attorneypreviously filed. EXHBITIS LIST EXHIBIT Instance Document Ex-101.INS Schema Document Ex-101.SCH Definition Linkbase Document Ex-101.DEF Label Linkbase Document Ex-101.LAB Presentation Linkbase Document Ex-101.PRE
